EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abraham Rosner on 3/24/2021.

The application has been amended as follows: 
Amend claim 4: “A multilayered structure that includes a propylene resin layer and an ethylene resin layer, wherein an adhesive intermediate layer  and adjoins said propylene resin layer and said ethylene resin layer, and said polyolefin greater than 20 and less than or equal to 200 per 1000 carbon atoms on a main chain thereof and the number of alkyl branches larger than the methyl groups is not more than 50 per 1000 carbon atoms on the main chain thereof.”
Cancel claims 5-7

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claim 4 recites: “A multilayered structure that includes a propylene resin 
The closest prior art, Marechal et al (USPGPUB 2005/0019596), discloses multi-layer films or sheets prepared by coextruding or laminating polypropylene with one or more polyethylene(s), characterised in that the adhesion between a polypropylene layer and a polyethylene layer is provided by a metallocene-produced polyethylene (mPE) [0015]. In one inventive embodiment (R8), the polyethylene resin prepared with a metallocene catalyst has polymer fractions having various levels of methyl branching (12.31 to 48.05 CH3 chains per 1000 carbon atoms) [0090] [Table 3]. The aforementioned embodiment is used as an adhesive between polyethylene and polypropylene [0086] [0092]. The metallocene-produced polyethylene layer can be used as a tie layer between a PP layer and a PE layer (A multilayered structure that includes a propylene resin layer and an ethylene resin layer, wherein an adhesive intermediate layer consisting of a polyolefin is provided between and adjoins said propylene resin layer and said ethylene resin layer) (and said polyolefin has methyl branches at a ratio of greater than 20 and less than or equal to 200 per 1000 carbon atoms on a main chain thereof [0017]. 
Marechal fails to disclose an acid-modified olefin resin. Marechal fails to disclose the number of alkyl branches larger than methyl groups per 1000 carbon atoms on the mPE resin.
Claim 8 is allowed as depending on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Botros et al (USPGPUB 2013/0085221) discloses tie-layer adhesives comprised of graft polyolefin and a hybrid polyolefin for use with multilayer structures [0001]. The tie-layer adhesives are used to bond dissimilar materials in multilayer constructions and are useful to bonding plastic substrates [0012]. The tie layer bonds at least two layer together [0013]. The hybrid polyolefin can be formed using metallocene-based catalysts [0016]. The PE produced using the hybrid catalyst preferably has from 0.01 to 20 methyl groups per 1000 carbon atoms including end groups [0115]. Short chain branching (C2 to C6 length side chains) are present from 0.01 to 20 SCB/1000 carbon atoms [0115]. In one embodiment (Example 1), the PE has 10.6 methyl groups per 1000 C [0147-152] [Table 1]. The level of branching is determined by 13.
Su et al (USPGPUB 2017/0008253) discloses a multilayered film comprising a first layer and a second layer; and a tie layer; where the tie layer comprises a crystalline block composite and where the tie layer is disposed between the first layer and the second layer [0005]. The tie layer can be used to bond a polypropylene layer to a polyethylene layer [0015]. The crystalline block composite (CBC) has a low comonomer content (less than 10 mol percent) [0021].
Brookhart et al (US Patent 6,897,272) discloses a polyolefin, which contains about 80 to about 150 branches per 1000 methylene groups, and which contains for every 100 branches that are methyl, about 30 to about 90 ethyl branches, about 4 to about 20 propyl branches, about 15 to about 50 butyl branches, about 3 to about 15 amyl branches, and about 30 to about 140 hexyl or longer branches [Col 1, lines 61-67]. The invention also includes a polyolefin which contains about 20 to about 150 branches per 1000 methylene groups, and which contains for every 100 branches that are methyl, about 4 to about 20 ethyl branches, about 1 to about 12 propyl branches, about 1 to about 12 butyl branches, about 1 to about 10 amyl branches, and 0 to about 20 hexyl or longer branches [Col 2, lines 1-7]. In one embodiment, a copolymer of ethylene and 1-octene has methyl branching of 13.7 per 1000 C and total alkyl branching of 50.7 [Example 247] [Col 166, line 51 through Col 167, line 4]. The polymers can contain carboxyl group and are useful as adhesives [Col 68, lines 31-40]. The polymers can be grafted with carboxylic acid or carboxylic anhydride [Col 71, lines 35-39]. Maleic anhydride-grafted polyolefins are useful as tie layers in multilayer constructs such as packaging barrier films [Col 71, lines 43-48].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781